DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed on 10/02/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL reference 8 is missing a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 recite: “using alias and digital keys”. The term “alias” lacks proper antecedent basis, and it is unclear if the term was intended to be in the singular or plurality form (e.g. aliases). Furthermore, it is unclear what “alias” is referencing. Is it the alias of the “first” profile, the “second” profile, or something else?
Independent claim 1 recites: “the computing device of the first profile”. However, no “computing device” was previously established/recited in the claim.
Independent claims 1 and 11 recite: “digital signature using a first/second temporal key”. The “digital signature” lacks proper antecedent basis.
Independent claims 1 and 11 recites: “detected cryptographic key length”. The “detected cryptographic key length” lacks proper antecedent basis as no detection limitation/step is performed in the claims.
Independent claim 11 recites: “a length that is supported”. It is unclear what supports the length. In other words, what provides the support for the length of the key?
after validating the digital signature”. However, two digital signatures are recited (e.g. one using a “first temporal key” and another using a “second temporal key”). It is unclear which digital signature is being referenced.
Dependent claims 2, 10, 12, and 20 recite: “based on time or geographic location”, “threat”, and “indexing based on time, source, or topic conversations”. The terms “time” (in all the claims), “geographic location”, “threat”,  and “source” all lack proper antecedent basis.
Dependent claims 8 and 18 recite: “any form of internet protocol based underlay network”. The phrase "any form…" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "any form"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Dependent claims 10 and 20 recite: “indexing based on…” It is unclear what exactly is being indexed.
Dependent claims 9-10 and 19-20 recite: “related exchanges”. This phrase is indefinite as the relationship is not clearly defined either in the claims or in the specifications. It is ambiguous as to what would be considered related and not related. Therefore, the metes and bounds are not clearly established.
The remaining claims are dependent on claims 1 and 11 and are similarly rejected.
Comments on Prior Art
	No prior art rejection has been given in the current Office Action. However, the following are prior arts relevant to the claimed invention.
US 6,711,264: Discloses securing conversations in a chat system. An encryption key is generated by a creator of a chat channel [col. 2, lines 26-33], wherein the encryption key allows for encrypted content communications in the chat [col. 3, lines 21-35]. The encryption key is distributed to other chat users via a public-private key process [col. 5, lines 48-56]. The encryption key can be updated at certain times (e.g. periodically) [col. 6, lines 15-35]. Prior to obtaining an encryption key, a user is verified by receiving a signature from the user’s certificate and validating said signature in an authentication database [col. 21, lines 23-27 & col. 21 line 55 – col. 22, line 9].
US 2005/0257057: Discloses secure delivery and receipt of messages using public key cryptography. A sender authenticates to an email/message server to enable the sender to prepare a message (see [0108]-[0110]).  The message is encrypted and signed with the sender’s private key and the recipient’s public key (see [0113]). The signature of the message is verified at a trusted intermediary and the message is re-encrypted using a symmetric key unique to the trusted intermediary and stored in a database server (see [0114]). 
US 2007/0269041: Discloses secure messaging between a sender and a recipient. A first key of a particular key length is generated for a sender (see [0035]). An e-mail message is encrypted with said first key and the first key itself is encrypted with a second key, wherein both the encrypted message and encrypted first key are stored in a message server (see [0036]-[0037]). An optional signature is 
US 2010/0162388: Discloses multi-mode operation of a mobile device for guests while protecting stored messages designated as private. A user creates a message and the format of said message is determined. If the message has a private format, the message is transmitted as an encrypted message and copied to a private outbox for storage (see [0039]).
US 8,724,815: Discloses managing the lifecycle phases of keys in a distributed system. The lifetime of a message is typically shorter than the lifetime of a key. An original key used to encrypt a message is renewed, where the message is decrypted with the original key and re-encrypted with a new key during a renewal phase  [col. 6, line 66 – col. 7, line 21]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        8-10-2021